SUMMARY ORDER
Following a jury trial, the United States District Court for the Northern District entered an order of conviction against the defendant-appellant Blerim Toci for alien smuggling in contravention of 8 U.S.C. § 1324(a)(2). At sentencing, the appellant argued that his offense level should be reduced under United States Sentencing Guideline (“U.S.S.G.”) § 2Ll.l(b)(l) because he did not attempt to smuggle the alien in exchange for money, and further reduced pursuant to U.S.S.G. § 3B1.2 because he was a minor participant in the crime. The district court rejected these arguments and also increased the appellant’s applicable offense level by two levels pursuant to U.S.S.G. § 3C1.1 because, the district court concluded, he attempted to obstruct justice through perjury. On appeal, the appellant challenges both his conviction and the factual support for his sentence.
The testimony of the three prosecution witnesses adequately supports the appellant’s conviction and the factual findings underlying his sentence. That both the jury and the trial judge apparently chose to credit their testimony rather than the appellant’s is not grounds for reversal, particularly in light of the substantial deference we give to determinations of wit*723ness credibility by the jury, United States v. Giraldo, 80 F.3d 667, 673 (2d Cir.), cert. denied, 519 U.S. 847, 117 S.Ct. 135, 136 L.Ed.2d 83 (1996), and the trial judge, Kim, 193 F.3d at 575, and to the determination of guilt by the jury, United States v. Bicaksiz, 194 F.3d 390, 398 (2d Cir.1999), cert. denied, 528 U.S. 1161, 120 S.Ct. 1175, 145 L.Ed.2d 1083 (2000).
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.